Case 1:21-mc-00141-CFC Document 20-3 Filed 05/24/21 Page 1 of 35 PageID #: 1523




                   EXHIBIT C
Case
 Case
   Case
     1:21-mc-00141-CFC
      1:21-mc-00141-CFC
         17-31795 Doc 1238-2
                        Document
                         Document
                               Filed
                                   20-3
                                    1-7
                                     07/31/20
                                         Filed 04/19/21
                                               05/24/21
                                                Entered 07/31/20
                                                        Page 2 of00:24:57
                                                                  35 PageIDDesc
                                                                            #: 174
                                                                               1524
                             Exhibit 3 Page 2 of 35



                           UNITED STATES BANKRUPTCY COURT
                          WESTERN DISTRICT OF NORTH CAROLINA
                                 CHARLOTTE DIVISION


 In re                                                             Chapter 11

 BESTWALL LLC,1                                                    Case No. 17-31795 (LTB)
                                 Debtor.



                           DECLARATION OF CHARLES E. BATES, PHD

         Charles E. Bates, PhD, deposes and states as follows:

         1.       I am the Chairman of Bates White, LLC (“Bates White”), which maintains offices

 at 2001 K Street NW, North Building, Suite 500, Washington, DC 20006.

         2.       I am duly authorized to make this Declaration as a consultant for Bestwall LLC

 (“Bestwall” or the “Debtor”) in this case. I make this Declaration at the request of the Debtor’s

 counsel regarding the need and usefulness of the information requested in Debtor’s Motion for

 Order Pursuant to Bankruptcy Rule 2004 Directing Submission of Personal Injury

 Questionnaires by Pending Mesothelioma Claimants (the “PIQ Motion”) and in Debtor’s Motion

 for Bankruptcy Rule 2004 Examination of Asbestos Trusts (the “Trust Discovery Motion”). In

 particular, I explain the need for the requested information to prepare a reliable estimate of

 Bestwall’s legal liability for mesothelioma claims; assess whether Bestwall’s pre-petition

 settlements and resolutions of mesothelioma claims in the tort system represented its liability for

 such claims and can be extrapolated to estimate the Debtor’s liability for current and future

 claims; provide support to the Debtor in designing Trust Distribution Procedures (“TDPs”) that




 1
         The last four digits of the Debtor’s taxpayer identification number are 5815. The Debtor’s address is
         133 Peachtree Street, N.E., Atlanta, Georgia 30303.
Case
 Case
   Case
     1:21-mc-00141-CFC
      1:21-mc-00141-CFC
         17-31795 Doc 1238-2
                        Document
                         Document
                               Filed
                                   20-3
                                    1-7
                                     07/31/20
                                         Filed 04/19/21
                                               05/24/21
                                                Entered 07/31/20
                                                        Page 3 of00:24:57
                                                                  35 PageIDDesc
                                                                            #: 175
                                                                               1525
                             Exhibit 3 Page 3 of 35



 will provide payments to claimants that cover Bestwall’s share of any liability for current and

 future mesothelioma claims; and evaluate payments to claimants based on the distribution

 procedures that accompany the plan of reorganization proposed by the Asbestos Claimants’

 Committee (“ACC”) and the Future Claimants’ Representative (“FCR”).

        3.      In my declaration filed on June 19, 2020 regarding Bestwall’s estimation motion

 (Doc. No. 1207-1) (the Estimation Declaration), I discussed the information needed to prepare a

 reliable estimate of Bestwall’s legal liability. Rather than repeating that testimony here, I have

 attached a copy of the Estimation Declaration (Exhibit A), and incorporate my statements in that

 declaration into this one.

        4.      In this Declaration, I first provide some basic background on a legal liability

 estimate for purposes of providing context with respect to the need for the information. Second,

 I describe certain additional information regarding the need for the information sought in the PIQ

 Motion. Finally, I describe certain additional information regarding the need for the information

 sought in the Trust Discovery Motion.

 I. Qualifications

        5.      A detailed description of Bates White’s and my experience and expertise is

 contained in my Estimation Declaration and November 2, 2017 Declaration, attached as Exhibit

 A to the Debtor’s Ex Parte Application of the Debtor for an Order Authorizing It to Retain and

 Employ Bates White, LLC as Asbestos Consultants as of the Petition Date.2 In addition, a

 complete and updated copy of my curriculum vitae is attached to my Estimation Declaration as

 Exhibit 1.


 2
        Ex Parte Application of the Debtor for an Order Authorizing It to Retain and Employ Bates White, LLC as
        Asbestos Consultants as of the Petition Date, Nov. 2, 2017, Doc. 29, pp. 11–26.




                                                      -2-
Case
 Case
   Case
     1:21-mc-00141-CFC
      1:21-mc-00141-CFC
         17-31795 Doc 1238-2
                        Document
                         Document
                               Filed
                                   20-3
                                    1-7
                                     07/31/20
                                         Filed 04/19/21
                                               05/24/21
                                                Entered 07/31/20
                                                        Page 4 of00:24:57
                                                                  35 PageIDDesc
                                                                            #: 176
                                                                               1526
                             Exhibit 3 Page 4 of 35



        6.      This Court issued an Ex Parte Order Authorizing the Debtor to Retain and

 Employ Bates White, LLC as Asbestos Consultants as of the Petition Date.3

 II. Overview

        7.      In my Estimation Declaration, I included a chart (p. 3) depicting the components

 of a legal liability estimate, including the factors that bear on the estimate. I then described

 specific categories of information needed to prepare a reliable estimate (pp. 3-9). I will not

 repeat that testimony here, but will begin by describing some general principles that support

 using a legal liability estimate rather than an estimate based on a defendant’s settlement history

 to determine a company’s liability for asbestos claims.

        8.      There are multiple reasons why the amount paid to settle a disputed claim may not

 reflect or equate to a defendant’s actual liability for such claim. A company like Bestwall may

 spend large amounts of money on settlements when it faces little actual liability. Fundamentally,

 such settlements are rooted in the economic differences between defending and prosecuting

 asbestos exposure-related lawsuits. It is a well-established principle in the Law and Economics

 literature that the amount that a defendant pays and a plaintiff accepts to settle a lawsuit is not a

 direct measure of the defendant’s liability.4


 3
        Ex Parte Order Authorizing the Debtor to Retain and Employ Bates White, LLC as Asbestos Consultants as
        of the Petition Date, Nov. 2, 2017, Doc. 40.
 4
        See, for instance:
        Richard A. Posner, “An Economic Approach to Legal Procedure and Judicial Administration,” Journal of
        Legal Studies 2, no. 2 (1973): 399–458;
        Lucian A. Bebchuk, “Litigation and Settlement Under Imperfect Information,” RAND Journal of
        Economics 15, no. 3 (1984): 404–15;
        George L. Priest and Benjamin Klein, “The Selection of Disputes for Litigation,” Journal of Legal Studies
        13, no. 1 (1984): 1–55;
        David Rosenberg and Steven Shavell, “A Model in which Suits Are Brought for Their Nuisance Value,”
        International Review of Law and Economics 5 (1985): 3–13;
        Lucian A. Bebchuk, “Suing Solely to Extract a Settlement Offer,” Journal of Legal Studies 17 no. 2 (1988):
        437–50;
        Lucian A. Bebchuk, “A New Theory Concerning the Credibility and Success of Threats to Sue,” Journal of
        Legal Studies 25, no. 1 (1996): 1–25.


                                                       -3-
Case
 Case
   Case
     1:21-mc-00141-CFC
      1:21-mc-00141-CFC
         17-31795 Doc 1238-2
                        Document
                         Document
                               Filed
                                   20-3
                                    1-7
                                     07/31/20
                                         Filed 04/19/21
                                               05/24/21
                                                Entered 07/31/20
                                                        Page 5 of00:24:57
                                                                  35 PageIDDesc
                                                                            #: 177
                                                                               1527
                             Exhibit 3 Page 5 of 35



         9.      Depending on the nature of the litigation, settlements can be lower or higher than

 liability. Some situations will lead the parties to settle for an amount less than liability (a

 windfall to the defendant and a loss for the plaintiff), while others will lead the parties to settle

 for an amount more than the actual liability (a windfall to the plaintiff and a loss for the

 defendant).

         10.     Factors that affect the amount that a defendant pays in settlement, other than its

 potential liability, include the direct costs of litigation, the potential impact on the defendant’s

 reputation, the effect of litigation on the defendant’s finances (stock price, ability to borrow,

 etc.), the time and resources that certain employees would have to spend on the process, and the

 distraction of management from the main business of the company. The amount that plaintiffs

 accept for releasing a defendant from the litigation is also affected by factors other than liability

 alone. Plaintiffs’ litigation costs in personal injury claims also matter, though they are structured

 differently than defendants’ costs.

         11.     In asbestos litigation, there is a large asymmetry in avoidable costs between the

 defendants and the plaintiffs. Mesothelioma plaintiffs typically name over 50 defendants in their

 complaints.5 Plaintiff depositions typically include many defense attorneys, but only one lawyer

 representing the plaintiff. Because each defendant pays its own costs and defense lawyers

 typically bill by the hour, a defendant can avoid all of its future costs by settling with the plaintiff

 and leaving the case. In contrast, a plaintiff can only avoid future costs if he settles with the last

 defendant standing because whether the case goes to trial against one or multiple defendants has

 little effect on the cost the plaintiff will incur from continuing to pursue a claim. This

 characteristic of asbestos cases means that defendants have more to save in costs than plaintiffs


 5
         Garlock Report, ¶ 123.


                                                   -4-
Case
 Case
   Case
     1:21-mc-00141-CFC
      1:21-mc-00141-CFC
         17-31795 Doc 1238-2
                        Document
                         Document
                               Filed
                                   20-3
                                    1-7
                                     07/31/20
                                         Filed 04/19/21
                                               05/24/21
                                                Entered 07/31/20
                                                        Page 6 of00:24:57
                                                                  35 PageIDDesc
                                                                            #: 178
                                                                               1528
                             Exhibit 3 Page 6 of 35



 by settlement, which means plaintiffs can routinely extract a portion of the defendant’s avoidable

 cost savings in settlement.

        12.     Further, there is an additional source of asymmetry between the total expense a

 defendant expects to incur and the net recovery a claimant expects to receive from that

 defendant. This is because the amounts that claimants recover are net of the contingency rate

 that plaintiff law firms charge over the amounts received from defendants. Plaintiff law firms

 charge a 30% to 40% contingency rate over recoveries. Therefore, for example, if the defendant

 and the claimant agree on a $100 settlement and the plaintiff law firm charges a 40%

 contingency rate, the defendant pays $100 for the settlement but the claimant only receives $60.

 This means that any additional dollar that increases a settlement amount represents a higher cost

 to the defendant than the benefit for the claimant. Thus, for a net payment to the claimant to

 reach a certain amount, the defendant has to spend proportionally more. In other words, the

 claimant is less sensitive to changes in settlement amounts than the defendant due to the

 asymmetry in the structure of defendant payouts and claimant recoveries.

        13.     Another reason that settlement payments may not reflect actual liability is the

 effect of withholding plaintiff exposure information, which Bestwall believes it experienced in

 cases filed against it starting with the bankruptcy wave of the early 2000s. By withholding

 relevant alternative exposure information from a defendant in a particular case, a plaintiff can

 effectively increase the amount of the settlement the plaintiff can receive from the defendant.

 First, with fewer available co-defendants disclosed, the defendant’s liability share appears higher

 than it would if the plaintiff disclosed all sources of exposure, even in jurisdictions in which

 several liability apportionment rules. Second, with the most likely contributors to a plaintiff’s

 disease out of the case, the likelihood that a remaining defendant in the case will be found liable



                                                  -5-
Case
 Case
   Case
     1:21-mc-00141-CFC
      1:21-mc-00141-CFC
         17-31795 Doc 1238-2
                        Document
                         Document
                               Filed
                                   20-3
                                    1-7
                                     07/31/20
                                         Filed 04/19/21
                                               05/24/21
                                                Entered 07/31/20
                                                        Page 7 of00:24:57
                                                                  35 PageIDDesc
                                                                            #: 179
                                                                               1529
                             Exhibit 3 Page 7 of 35



 appears higher than it would if all exposure sources were disclosed. Third, if a plaintiff does not

 willingly disclose all sources of the plaintiff’s asbestos exposure, the defendant must spend more

 money trying to find such exposure information through indirect sources. Bestwall’s resolution

 history is consistent with this effect, with the increase in the number of cases resolved for large

 payments to plaintiffs and the large increase in defense expenses observed after the bankruptcy

 wave of the early 2000s.

 III. The information sought in the PIQ Motion

        14.     As explained above, Bestwall’s expected liability is distinct from the settlements

 it paid historically or would have paid in the absence of bankruptcy. Reliable estimation of

 expected liability requires analysis of the various factors relevant to compensatory award share

 and likelihood of plaintiff success, as well as the number of claims that could go to trial. For the

 reliable estimation of Bestwall’s liability with respect to current claims and for the valuation of

 current claims under other contexts such as an extrapolation of settlements or under TDPs, it is

 necessary to know the identity and characteristics of such pending claims.

        15.     Based on my experience of working with a large number of asbestos defendants

 since the 1990s, asbestos defendants generally do not possess complete and up-to-date

 information for most pending claims for several reasons. Discovery may not have been initiated

 or completed; information provided by plaintiffs in discovery may not be complete or correct; or

 defendants in some cases may not collect certain information about claims and claimants until

 such claims resolve. Moreover, as I explain in more detail below, Bestwall has no information at

 all for a number of claims that may exist but were not filed against Bestwall before it filed for

 bankruptcy protection.




                                                  -6-
Case
 Case
   Case
     1:21-mc-00141-CFC
      1:21-mc-00141-CFC
         17-31795 Doc 1238-2
                        Document
                         Document
                               Filed
                                   20-3
                                    1-7
                                     07/31/20
                                         Filed 04/19/21
                                               05/24/21
                                                Entered 07/31/20
                                                        Page 8 of00:24:57
                                                                  35 PageIDDesc
                                                                            #: 180
                                                                               1530
                             Exhibit 3 Page 8 of 35



        16.     In my Estimation Declaration, I described the importance of the PIQ information

 in determining the number of mesothelioma claims actually pending against Bestwall. The

 importance of this information is illustrated by Garlock. As of its petition date, Garlock’s claims

 database showed 5,813 “pending” mesothelioma claim records. The PIQ process in that case

 revealed that about 2,000 of those 5,813 claim records in fact did not represent pending

 mesothelioma claims against Garlock.6 The PIQs established that many claimants had already

 resolved their claims through dismissal or settlement; many did not have mesothelioma; many

 did not have Garlock exposure; and many had withdrawn or were no longer pursuing claims

 against Garlock. Further, of the approximately 3,800 PIQ claimants who still asserted a pending

 claim against Garlock, only about 54% described any direct, bystander, or secondary exposure to

 Garlock’s asbestos-containing products.7 Similarly, the PIQ process in the Bondex bankruptcy

 case revealed that about 1,500 of the 3,500 claims reflected as pending mesothelioma claims in

 the Bondex database in fact did not represent pending claims.8

        17.     Based on my experience and analysis of Bestwall’s claims and costs, Bestwall has

 incomplete information regarding most unresolved claims in its database. In particular, among

 the 5,700 unresolved mesothelioma records in the Bestwall claims database there are about 3,000

 records associated with law firms with which Bestwall had agreements, under which Bestwall

 paid settlement amounts based on an agreed-upon matrix or resolved groups of claims for

 negotiated lump sums without examining individual claims. Historically, approximately 70% of


 6
        See Expert Report of Jorge Gallardo-García, PhD, In re Garlock Sealing Technologies LLC, et al., No. 10-
        31607 (Bankr. W.D.N.C. Feb. 15, 2013) (Trial exhibit GST-8004) [hereinafter “Gallardo-García Garlock
        Report”], Exhibit 1 and ¶ 33.
 7
        Expert Report of Charles E. Bates, PhD, In re Garlock Sealing Technologies LLC, et al., No. 10-31607
        (Bankr. W.D.N.C. Feb. 15, 2013) (Trial exhibit GST-0996) [hereinafter “Garlock Report”], Exhibit 46.
 8
        Expert Report of Charles H. Mullin, PhD, In re Specialty Products Holding Corp. et al., No. 10-11780
        (Bankr. D. Del. Aug. 15, 2012), Doc 3473-5, pp. 22–23.


                                                      -7-
Case
 Case
   Case
     1:21-mc-00141-CFC
      1:21-mc-00141-CFC
         17-31795 Doc 1238-2
                        Document
                         Document
                               Filed
                                   20-3
                                    1-7
                                     07/31/20
                                         Filed 04/19/21
                                               05/24/21
                                                Entered 07/31/20
                                                        Page 9 of00:24:57
                                                                  35 PageIDDesc
                                                                            #: 181
                                                                               1531
                             Exhibit 3 Page 9 of 35



 the mesothelioma claims Bestwall paid to settle after 2010 were resolved through these kinds of

 agreements. Bestwall entered into these arrangements to avoid the cost of going through

 discovery and gathering information to resolve the claims on a piecemeal basis. Instead,

 Bestwall incurred on average less than $3,000 in defense costs in connection with mesothelioma

 claims brought against it by these firms before resolving them as part of such agreements. As a

 result, Bestwall likely has little information about those 3,000 claims. Further, there are more

 than 600 mesothelioma unresolved records in Bestwall’s claims database filed within the six

 months prior to Bestwall’s Petition Date. Bestwall likely has little information about those

 claims, as the litigation process for such claims had just begun when Bestwall filed for

 bankruptcy protection.

        18.     The second group of potentially pending mesothelioma claims are those not

 identified as such in Bestwall’s claims database due to the lack of disease information. Bestwall

 currently has no practical way to identify whether these claims involve mesothelioma or some

 other disease. Because Bestwall did not participate in any additional tort discovery on these

 claims that continued after Bestwall’s petition date (due to the automatic stay), and some of these

 claims may be dormant, Bestwall has no information on whether there are any unresolved

 mesothelioma claims within “unknown disease” records.9 There are more than 21,300 of such

 records in Bestwall’s claims database that appear as unresolved, of which about 5,400 appear as

 “open.” In my experience, the vast majority of these records either represent old claims alleging

 non-malignant conditions or are abandoned claims with no prospects against the defendant. This

 is likely the case with most of the 21,300 unresolved records with unknown disease information,




 9
        Further, although some unresolved records show a non-mesothelioma disease, the claimant may indeed
        have mesothelioma. This type of error is possible in databases with hundreds of thousands of records.


                                                      -8-
Case
 Case
   Case
     1:21-mc-00141-CFC
      1:21-mc-00141-CFC
         17-31795 Doc 1238-2
                        Document
                         Document
                              Filed
                                 20-3
                                   1-7
                                     07/31/20
                                        Filed 04/19/21
                                              05/24/21
                                                Entered Page
                                                        07/31/20
                                                             10 of
                                                                 00:24:57
                                                                   35 PageID
                                                                           Desc
                                                                             #: 182
                                                                                1532
                            Exhibit 3 Page 10 of 35



 as about 21,000 of them were filed more than four years before Bestwall’s Petition Date.

 However, there may be some active pending mesothelioma claims in this group of records, as

 almost 300 were filed within four years of the Petition Date, including about 150 filed within a

 year and about 70 filed in the six months prior to the Petition Date.

        19.     The Bestwall claims database also contains no information on mesothelioma

 claimants who may exist but have not filed a claim. Bestwall therefore has no information on

 these claims. This lack of information is particularly acute with respect to claimants with

 exposure profiles that Bestwall did not see in the tort system before its Petition Date. For

 instance, it is my understanding that the ACC and the FCR have argued that claimants alleging

 exposures to Bestwall products beyond Old GP’s Gypsum Division based on alleged asbestos

 contamination may exist. The Debtor has stated that it has no history of receiving such claims in

 the tort system. Therefore, because those claims are not in Bestwall’s claims database, there is

 no basis to estimate their number and evaluate any Bestwall liability with respect to them. If

 such claimants exist, information about them is needed to assess the extent of any liability

 Bestwall may have for them.

        20.     Based on my preliminary analysis of Bestwall’s claims and resolutions history, I

 expect that discovery in this matter will show that the number of entities sharing liability with

 Bestwall in pending and future mesothelioma claims will be substantial. As part of that

 preliminary analysis, I have joined the publicly available Garlock Analytical Database10 and

 Bestwall’s claims database to determine the overlap between the two claiming populations. The

 overlap is substantial: three out of four Bestwall/Old GP mesothelioma claims filed from 2002 to




 10
        This database is part of the Garlock Estimation Trial record that the Garlock Court made public. For a
        description of the Garlock Analytical Database, see Gallardo-García Garlock Report.


                                                       -9-
Case
 Case
   Case
     1:21-mc-00141-CFC
      1:21-mc-00141-CFC
         17-31795 Doc 1238-2
                        Document
                         Document
                              Filed
                                 20-3
                                   1-7
                                     07/31/20
                                        Filed 04/19/21
                                              05/24/21
                                                Entered Page
                                                        07/31/20
                                                             11 of
                                                                 00:24:57
                                                                   35 PageID
                                                                           Desc
                                                                             #: 183
                                                                                1533
                            Exhibit 3 Page 11 of 35



 Garlock’s petition date on June 5, 2010 were also claims filed against Garlock, and three-fourths

 of Bestwall’s/Old GP’s payments to mesothelioma claimants during this time period were to

 claimants who also pursued claims against Garlock. These data, however, do not provide

 sufficient information about Bestwall’s and Old GP’s historical claims, because about one-

 quarter of Bestwall’s mesothelioma claims that were filed before Garlock’s petition date were

 not asserted against Garlock (including many of Bestwall’s highest-value claims) and because

 the Garlock data do not include claims filed after June 5, 2010 (Garlock’s petition date and more

 than seven years before Bestwall commenced this case).

        21.     Finally, the information requested in the PIQ Motion will be essential for

 calculating and estimating the potential settlement offers that Bestwall claimants would receive

 from an eventual section 524(g) trust established in this case. For example, the PIQ information

 in Garlock was fundamental for this task. After the Garlock Estimation Trial, once Garlock, the

 asbestos committee in that case, and the future claimants’ representative in that case reached a

 settlement regarding total trust funding, the data gathered through the Garlock PIQ was a key

 input in calculating the settlement offers that different types of claimants would receive from the

 Garlock trust’s Claims Resolution Procedures (the “CRP”). Based on Bates White’s analysis

 using the Garlock Analytical Database, of which the PIQ data was a principal component, the

 parties were able to determine the level of baseline settlement offer values for the Garlock trust.

 As these data were an important input for determining trust settlement offers, the PIQ data in

 Garlock also enabled my team at Bates White and me to evaluate whether the trust funding under

 the Garlock Plan would allow the Garlock Trust to provide substantially equivalent treatment to

 pending and future claimants. The PIQ data requested here in the PIQ Motion will play a similar

 role in allowing me to evaluate any proposed plan of reorganization, the design and evaluation of



                                                 -10-
Case
 Case
   Case
     1:21-mc-00141-CFC
      1:21-mc-00141-CFC
         17-31795 Doc 1238-2
                        Document
                         Document
                              Filed
                                 20-3
                                   1-7
                                     07/31/20
                                        Filed 04/19/21
                                              05/24/21
                                                Entered Page
                                                        07/31/20
                                                             12 of
                                                                 00:24:57
                                                                   35 PageID
                                                                           Desc
                                                                             #: 184
                                                                                1534
                            Exhibit 3 Page 12 of 35



 TDPs and payments to claimants at levels that are substantially equivalent for present and future

 claimants.

 IV. The information sought in the Trust Motion

        22.     The information Bestwall requests from asbestos trusts is fundamental for

 estimating Bestwall’s legal liability. It is also critical to test whether claimants withheld

 exposure information from Bestwall while in the tort system and how its payments to claimants

 were impacted by such practices. This data is needed to assess contentions from the ACC and

 FCR that Bestwall’s historical settlements reflect its liability and their contentions that

 Bestwall’s historical settlements reveal amounts necessary to induce claimants to accept a plan

 of reorganization in this case. The proposed trust discovery will permit us to compare data from

 asbestos trusts that document claimants’ exposures to the products of the reorganized entities

 with what those same claimants revealed about their asbestos exposures in their tort litigation

 against Bestwall and Old GP.

        23.     Having trust claims information on Bestwall claims resolved with payments

 within a wide range of values will permit me to evaluate the impact on historical settlement

 amounts caused by claimants delaying the filing of trust claims and failing to disclose to Old GP

 the exposure evidence supporting them. In addition, analysis of the settlements under the Law

 and Economics model will permit me to test how the non-disclosure of trust exposure evidence

 may have affected the likelihood of success factor under the model in historical cases.

        24.     The trusts and the trust processing facilities possess the requested information in

 readily available electronic form. The trusts’ search can be performed electronically with simple

 computer code. Bestwall has Social Security Numbers (“SSNs”) for most mesothelioma claims

 it resolved by settlement or verdict. Using SSNs to match Bestwall’s settled and tried cases to



                                                  -11-
Case
 Case
   Case
     1:21-mc-00141-CFC
      1:21-mc-00141-CFC
         17-31795 Doc 1238-2
                        Document
                         Document
                              Filed
                                 20-3
                                   1-7
                                     07/31/20
                                        Filed 04/19/21
                                              05/24/21
                                                Entered Page
                                                        07/31/20
                                                             13 of
                                                                 00:24:57
                                                                   35 PageID
                                                                           Desc
                                                                             #: 185
                                                                                1535
                            Exhibit 3 Page 13 of 35



 the trusts’ databases will yield a reliable identification of claimants and will minimize the risk of

 false positives. In particular, the computer code required for identifying claims in the trusts’

 databases will be very simple, as it will only have to focus on SSN matches or matches of the last

 four digits of the SSN plus last name.

 V. Data security.

        25.     In the ordinary course of business, Bates White routinely receives privileged and

 confidential information, often highly sensitive in nature. Bates White has data security

 protocols that implement industry best practices for data confidentiality and protection. Such

 protocols include, but are not limited to, the following safeguards: (a) each staff member has

 unique log-in credentials to access Bates White’s systems; (b) data access in each matter is

 limited to staff based on “need to know” and “least privilege” principles, which includes time

 restrictions and other controls as necessary; (c) transmission of confidential or privileged

 information is done through encrypted file sharing systems that are password-protected (all

 media that leave Bates White are encrypted and password-protected); (d) physical external media

 with confidential information are secured in a locked safe or cabinet; (e) to comply with data

 destruction requirements, external media are destroyed, and external hard drives and laptops are

 wiped to ensure all data are removed; and (f) Bates White’s network is protected by next-

 generation firewalls, web filtering, intrusion detection and prevention capabilities, and 24/7

 monitoring by a third party. Bates White also deploys next-generation antivirus to all endpoints,

 two-factor authentication for external connections, and data loss protection designed to monitor

 and prevent theft and unauthorized uses of data. All Bates White employees must complete a

 cybersecurity training program.




                                                  -12-
Case
 Case
   Case
     1:21-mc-00141-CFC
      1:21-mc-00141-CFC
         17-31795 Doc 1238-2
                        Document
                         Document
                              Filed
                                 20-3
                                   1-7
                                     07/31/20
                                        Filed 04/19/21
                                              05/24/21
                                                Entered Page
                                                        07/31/20
                                                             14 of
                                                                 00:24:57
                                                                   35 PageID
                                                                           Desc
                                                                             #: 186
                                                                                1536
                            Exhibit 3 Page 14 of 35



               Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the

 foregoing is true and correct.

  Dated: July 30, 2020




                                                  _______________________________
                                                  Charles E. Bates, Ph.D.
                                                  BATES WHITE, LLC
                                                  2001 K Street NW
                                                  North Building, Suite 500
                                                  Washington, DC 20006
                                                  Telephone: (202) 408-6110
                                                  Facsimile: (202) 408-7838




                                              -13-
Case
 Case
   Case
     1:21-mc-00141-CFC
      1:21-mc-00141-CFC
         17-31795 Doc 1238-2
                        Document
                         Document
                              Filed
                                 20-3
                                   1-7
                                     07/31/20
                                        Filed 04/19/21
                                              05/24/21
                                                Entered Page
                                                        07/31/20
                                                             15 of
                                                                 00:24:57
                                                                   35 PageID
                                                                           Desc
                                                                             #: 187
                                                                                1537
                            Exhibit 3 Page 15 of 35




                                 Exhibit A
Case
 Case
   Case
     1:21-mc-00141-CFC
      1:21-mc-00141-CFC
         17-31795 Doc 1238-2
                        Document
                         Document
                              Filed
                                 20-3
                                   1-7
                                     07/31/20
                                        Filed 04/19/21
                                              05/24/21
                                                Entered Page
                                                        07/31/20
                                                             16 of
                                                                 00:24:57
                                                                   35 PageID
                                                                           Desc
                                                                             #: 188
                                                                                1538
                            Exhibit 3 Page 16 of 35



                        UNITED STATES BANKRUPTCY COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION


 In re                                                    Chapter 11

 BESTWALL LLC,                                            Case No. 17-31795 (LTB)
                             Debtor.



                       DECLARATION OF CHARLES E. BATES, PHD

         Charles E. Bates, PhD, deposes and states as follows:

         1.     I am the Chairman of Bates White, LLC (“Bates White”), which maintains offices

 at 2001 K Street NW, North Building, Suite 500, Washington, DC 20006.

         2.     I am duly authorized to make this Declaration as a consultant for Bestwall LLC

 (“Bestwall” or the “Debtor”) in this case. I make this Declaration at the request of the Debtor’s

 counsel regarding (1) the data and claims-related information Bates White needs to (a) render a

 reliable estimate of Bestwall’s liability for present and future mesothelioma claims and

 (b) properly evaluate any estimation opinions or other opinions or positions related to the value

 of asbestos claims offered by the Asbestos Claimants Committee (“ACC”), the Future

 Claimants’ Representative (“FCR”), or their experts, and (2) the work Bates White has

 performed for the Debtor and its counsel to date in this chapter 11 case.

         3.     In this Declaration, I first describe the information necessary to perform a reliable

 estimation of Bestwall’s legal liability with respect to mesothelioma claims and to evaluate the

 settlement extrapolation analyses that, I understand, the ACC and FCR experts will render in this

 matter. Much of this information is unavailable to the Debtor, either in whole or in significant
Case
 Case
   Case
     1:21-mc-00141-CFC
      1:21-mc-00141-CFC
         17-31795 Doc 1238-2
                        Document
                         Document
                              Filed
                                 20-3
                                   1-7
                                     07/31/20
                                        Filed 04/19/21
                                              05/24/21
                                                Entered Page
                                                        07/31/20
                                                             17 of
                                                                 00:24:57
                                                                   35 PageID
                                                                           Desc
                                                                             #: 189
                                                                                1539
                            Exhibit 3 Page 17 of 35



 part. Next, I provide a summary overview of the work Bates White has performed for the Debtor

 and its counsel since the start of this bankruptcy case.

 I. Qualifications

        4.      I specialize in the application of statistics and computer modeling to economic

 and financial issues. I have more than 25 years of experience in a wide range of litigation and

 commercial consulting areas, including extensive experience working on asbestos-related claims

 and liability valuation issues. A detailed description of Bates White’s and my expertise is

 contained in my November 2, 2017 Declaration, attached as Exhibit A to the Debtor’s Ex Parte

 Application of the Debtor for an Order Authorizing It to Retain and Employ Bates White, LLC as

 Asbestos Consultants as of the Petition Date.1 In addition, a complete and updated copy of my

 curriculum vitae is attached to this Declaration as Exhibit 1.

        5.      This Court issued an Ex Parte Order Authorizing the Debtor to Retain and

 Employ Bates White, LLC as Asbestos Consultants as of the Petition Date.2

 II. Data and claims-related information necessary to render a reliable estimate of Bestwall’s
     liability for present and future mesothelioma claims.

        6.      Bestwall’s counsel has requested that I estimate Bestwall’s legal liability for

 mesothelioma claims, i.e., Bestwall’s share of final judgments that would be obtained by current

 and future Bestwall mesothelioma claimants.




 1
        Ex Parte Application of the Debtor for an Order Authorizing It to Retain and Employ Bates White, LLC as
        Asbestos Consultants as of the Petition Date, Nov. 2, 2017, Doc. 29, pp. 11–26.
 2
        Ex Parte Order Authorizing the Debtor to Retain and Employ Bates White, LLC as Asbestos Consultants as
        of the Petition Date, Nov. 2, 2017, Doc. 40.


                                                       2
Case
 Case
   Case
     1:21-mc-00141-CFC
      1:21-mc-00141-CFC
         17-31795 Doc 1238-2
                        Document
                         Document
                              Filed
                                 20-3
                                   1-7
                                     07/31/20
                                        Filed 04/19/21
                                              05/24/21
                                                Entered Page
                                                        07/31/20
                                                             18 of
                                                                 00:24:57
                                                                   35 PageID
                                                                           Desc
                                                                             #: 190
                                                                                1540
                            Exhibit 3 Page 18 of 35



 Figure 1. Components of the estimate of Bestwall’s Expected Legal Liability for current and future
 mesothelioma claims




         7.      As demonstrated in Figure 1, Bestwall’s Expected Legal Liability with respect to

 a given present or future claimant has two principal components: (1) the expected Bestwall

 Compensatory Award Share with respect to such claimant and (2) the expected likelihood of

 such claimant’s success at trial (the Likelihood of Plaintiff’s Success). As further demonstrated

 in Figure 1, the extent of Bestwall’s Expected Legal Liability is determined by consideration of

 the factors listed on the right.

         8.      Below, I explain the data and claims-related information the methodology

 requires to render an estimate of Bestwall’s liability for present and future mesothelioma claims.

         9.      Status of Bestwall claims. It is first necessary to identify the number and

 characteristics of the mesothelioma claims that would currently be asserted against Bestwall. As

 of today, there are at least three groups of potential current mesothelioma claimants:

 (1) claimants who filed pre-petition mesothelioma claims against Bestwall or the former




                                                  3
Case
 Case
   Case
     1:21-mc-00141-CFC
      1:21-mc-00141-CFC
         17-31795 Doc 1238-2
                        Document
                         Document
                              Filed
                                 20-3
                                   1-7
                                     07/31/20
                                        Filed 04/19/21
                                              05/24/21
                                                Entered Page
                                                        07/31/20
                                                             19 of
                                                                 00:24:57
                                                                   35 PageID
                                                                           Desc
                                                                             #: 191
                                                                                1541
                            Exhibit 3 Page 19 of 35



 Georgia-Pacific LLC (“Old GP”)3 and are reflected in Bestwall’s claims database as having an

 unresolved mesothelioma claim; (2) claimants who filed pre-petition mesothelioma claims but

 are not listed in the database as having an unresolved mesothelioma claim (e.g., because the

 database does not have information about the claimant’s alleged disease); and (3) claimants who

 developed mesothelioma and allege contact with Bestwall’s asbestos-containing products but did

 not file a pre-petition claim against Bestwall.

        10.     The Bestwall claims database contains more than 5,600 records identified as

 unresolved mesothelioma claims. However, the number of records that actually represent a

 pending mesothelioma claim against Bestwall is unknown, and information is necessary to

 determine which of the records that actually do represent pending mesothelioma claims. This is

 the case for several reasons. First, about 2,000 of those records appear to have been resolved

 before Bestwall’s petition date but were in different states of documentation.4 Of those, 1,800

 are described as resolved without payment; thus, most, if not all, of those records likely represent

 dismissed claims. The remaining 200 of the 2,000 records appear as “settled but not

 documented,” which may or may not indicate that a settlement was reached. The remaining

 3,600 of the 5,600 unresolved pending mesothelioma records are described as “open,” which

 appears to indicate they represent pending claims as of the petition date. But more than 800 had

 been filed more than four years before Bestwall’s petition date. It is necessary to determine

 which of these 800 records represent active claims against the Debtor.




 3
        When discussing historical matters preceding a 2017 corporate restructuring by Old GP, the term “Debtor”
        and “Bestwall” refer to the Debtor and the historical businesses that manufactured or marketed asbestos-
        containing products when they were part of Old GP or Bestwall Gypsum.
 4
        These claim records in the Bestwall claims database include those with the following statuses: “dismissed
        but not documented,” “inactive,” “resolved but not finalized,” and “settled but not documented.”


                                                        4
Case
 Case
   Case
     1:21-mc-00141-CFC
      1:21-mc-00141-CFC
         17-31795 Doc 1238-2
                        Document
                         Document
                              Filed
                                 20-3
                                   1-7
                                     07/31/20
                                        Filed 04/19/21
                                              05/24/21
                                                Entered Page
                                                        07/31/20
                                                             20 of
                                                                 00:24:57
                                                                   35 PageID
                                                                           Desc
                                                                             #: 192
                                                                                1542
                            Exhibit 3 Page 20 of 35



        11.     The fact that a substantial number of mesothelioma records shown as unresolved

 or pending in the Bestwall claims database are neither unresolved nor pending claims is typical.

 In my experience, asbestos claims databases consistently do not contain up-to-date information

 on abandoned or dismissed claims because keeping track of that information is costly and

 provides no benefit to the defendants in the tort system.

        12.     The Bestwall claims database includes unresolved records with no alleged disease

 information. Because no additional tort discovery on these claims continued after Bestwall’s

 petition date (and any discovery relating to other defendants proceeded without Bestwall’s

 participation due to the automatic stay), Bestwall has no information on whether there are any

 unresolved mesothelioma claims within “unknown disease” records.5

        13.     The Bestwall claims database also contains no information on mesothelioma

 claimants who may exist but have not filed a claim. Therefore, although claimants who have not

 filed claims may currently exist, Bestwall has no information on them.

        14.     Determining the actual number of pending mesothelioma claims against Bestwall

 is a critical starting point for any evaluation of Bestwall’s liability. It is necessary to determine

 the extent of Bestwall’s liability for the current claims and is also essential for estimating the

 number of future mesothelioma claims that could proceed to trial against Bestwall. To estimate

 Bestwall’s liability for future mesothelioma claims, I will project the number of future claims

 that will be filed and the trial risk associated with each claim. This estimate will take into

 account differences in demographic characteristics and exposure profiles. However, I am

 currently unable to perform this estimate because of the lack of information on the number and



 5
        Further, although some unresolved records show a non-mesothelioma disease, the claimant may indeed
        have mesothelioma. This type of error is possible in databases with hundreds of thousands of records.


                                                       5
Case
 Case
   Case
     1:21-mc-00141-CFC
      1:21-mc-00141-CFC
         17-31795 Doc 1238-2
                        Document
                         Document
                              Filed
                                 20-3
                                   1-7
                                     07/31/20
                                        Filed 04/19/21
                                              05/24/21
                                                Entered Page
                                                        07/31/20
                                                             21 of
                                                                 00:24:57
                                                                   35 PageID
                                                                           Desc
                                                                             #: 193
                                                                                1543
                            Exhibit 3 Page 21 of 35



 type of current claims alleging Bestwall exposure, and on other exposure allegations made by

 holders of Bestwall resolved and current claims in their claims submitted to asbestos trusts.

        15.     Identifying information for the individual with mesothelioma and the

 individual pursuing the claim. For the individual with mesothelioma, we need 9-digit Social

 Security Number (“SSN”), gender, birth date, life status, death date (if applicable), and state of

 residency. For the individual pursuing the claim, we need name and SSN. This information is

 essential for identifying claimants across the multiple sources of asbestos claims information

 available in this matter. In addition, this information is necessary to identify multiple claims that

 may have been generated by a single mesothelioma diagnosis, such as personal injury and

 wrongful death claims for the same person. This is important for valuation purposes, because

 these claims may appear twice in the claims database but represent a single mesothelioma

 diagnosis.

        16.     Diagnosis information. This information includes the date of diagnosis and the

 mesothelioma body site (e.g., pleural versus peritoneal). This information is necessary to assess

 the viability of the claim and to understand the potential economic loss for the claimant and,

 accordingly, the possible damage amount. Although Bestwall’s database includes general

 disease information for many claim records, as discussed above, there may be unidentified

 mesotheliomas in the database. Similarly, the database includes diagnosis dates for a number of

 records, but it lacks this information for a large number of unresolved records. The diagnosis

 date provides information about when the alleged disease manifested, so that it can be

 determined what portion of total diagnoses in a given year were pursued against Bestwall. Also,

 as described above, the database contains no information on claims that were not filed pre-




                                                   6
Case
 Case
   Case
     1:21-mc-00141-CFC
      1:21-mc-00141-CFC
         17-31795 Doc 1238-2
                        Document
                         Document
                              Filed
                                 20-3
                                   1-7
                                     07/31/20
                                        Filed 04/19/21
                                              05/24/21
                                                Entered Page
                                                        07/31/20
                                                             22 of
                                                                 00:24:57
                                                                   35 PageID
                                                                           Desc
                                                                             #: 194
                                                                                1544
                            Exhibit 3 Page 22 of 35



 petition. Further, Bestwall’s claims database does not include information on the mesothelioma

 body site.

        17.     The injured party’s alleged exposure to asbestos-containing products for

 which Bestwall is responsible. The methodology requires information concerning the injured

 party’s alleged exposure to Bestwall asbestos-containing products. We currently have little

 exposure information for current claims, including how many claimants will actually assert

 contact with a Bestwall asbestos-containing product.

        18.     If the claimant alleges Bestwall exposure, the methodology requires, for each

 alleged exposure, information regarding type of exposure (occupational, non-occupational,

 secondary), location where the exposure allegedly occurred, dates of alleged exposure,

 occupation/job type of individual while the alleged exposure occurred, and specific Bestwall

 products to which the individual alleges exposure. This information regarding the nature and

 extent of the plaintiff’s exposure is fundamental for assessing the share of liability (if any) that

 Bestwall should cover for that claim.

        19.     The injured party’s alleged exposure to asbestos-containing products

 manufactured by or associated with other entities. The methodology also requires

 information concerning allegations of exposure to non-Bestwall asbestos-containing products

 and, for each alleged exposure, basic exposure-related information, including type of such

 exposure (occupational, non-occupational, secondary), location where the exposure allegedly

 occurred, dates of alleged exposure, occupation/job type of the individual while the alleged

 exposure occurred, and specific products to which the individual alleges exposure.

        20.     In apportioning damages, it is first necessary to identify and quantify the number

 of entities and codefendants that would share in the liability with Bestwall, should Bestwall be



                                                   7
Case
 Case
   Case
     1:21-mc-00141-CFC
      1:21-mc-00141-CFC
         17-31795 Doc 1238-2
                        Document
                         Document
                              Filed
                                 20-3
                                   1-7
                                     07/31/20
                                        Filed 04/19/21
                                              05/24/21
                                                Entered Page
                                                        07/31/20
                                                             23 of
                                                                 00:24:57
                                                                   35 PageID
                                                                           Desc
                                                                             #: 195
                                                                                1545
                            Exhibit 3 Page 23 of 35



 found liable. This determination requires sufficient information on claimants’ work and alleged

 exposure histories so that the sources of asbestos exposure for claimants can be identified and

 accounted for.

        21.       Information on current and past claimants’ job histories and exposure to other

 companies’ asbestos-containing products is essential to identify alternative sources of exposure

 and assess the relative contribution of Bestwall asbestos-containing products (if any) to a

 claimant’s alleged asbestos exposure. The exposure-related information will be supplemented

 and compared to the information we would obtain on the claimant’s asbestos trusts filings and

 tort claims, to construct a full description of the exposure profiles of claimants with a pending

 mesothelioma claim against Bestwall. This information is central to liability apportionment and

 for the estimation of the likelihood of plaintiff’s success against Bestwall, but it is unavailable in

 the Debtor’s database.

        22.       Injured party’s economic loss. Economic loss is another fundamental

 component of a liability estimate because it enables us to ascertain the expected award that a

 claimant may receive should he or she proceed to trial and prevail. Economic loss estimates are

 based on the claimant’s demographic information, as well as on information related to lost

 income and expenses caused by the alleged disease. They require information about key

 claimant characteristics, including work/retirement status, current or last occupation, current or

 last annual income, medical expenses, dependent information, and funerary expenses (if

 applicable).

        23.       Information about the claimants’ lawsuits and claims against other entities.

 Information about other parties’ payments to claimants and the status of claims against other




                                                   8
Case
 Case
   Case
     1:21-mc-00141-CFC
      1:21-mc-00141-CFC
         17-31795 Doc 1238-2
                        Document
                         Document
                              Filed
                                 20-3
                                   1-7
                                     07/31/20
                                        Filed 04/19/21
                                              05/24/21
                                                Entered Page
                                                        07/31/20
                                                             24 of
                                                                 00:24:57
                                                                   35 PageID
                                                                           Desc
                                                                             #: 196
                                                                                1546
                            Exhibit 3 Page 24 of 35



 entities is important for producing a reliable estimation of Bestwall’s share of liability for a given

 claim.

          24.   To apply the liability apportionment rules described above, it is necessary to

 obtain information regarding claimants’ settlements and recoveries from tort defendants and

 asbestos trusts. This information permits us to take into account offsets when estimating

 Bestwall’s share of the liability, if any. Bestwall does not possess sufficient information that

 would enable it to evaluate amounts that claimants have recovered or will recover from other

 sources.

          25.   Basic information regarding the plaintiffs’ claims against other entities, their

 status, and the amounts the claimants have recovered from those entities is not included in the

 Bestwall claims database. This is particularly the case for plaintiffs’ trust claims for claims

 resolved by Bestwall in the tort system and for unresolved current claims.

 III. Data and claims-related information necessary to evaluate opinions offered by the experts
      for the Asbestos Claimants Committee and the Future Claimants’ Representative

          26.   I understand that the ACC and the FCR contend that Bestwall’s settlement history

 reflects Bestwall’s legal liability for settled claims and that Bestwall settlement payments should

 be used as proxies for Bestwall’s liability for current and future claims. Additional data are

 needed to demonstrate and quantify to what extent this is the case.

          27.   Much of the information needed to quantify the impact of avoidable costs and the

 actual exposure profile of Bestwall claimants on Bestwall’s settlements is not currently available

 to Bestwall.

          28.   I understand that Bestwall has little information on the exposure profile of claims

 dismissed without payment and what distinguishes them from other claims.




                                                   9
Case
 Case
   Case
     1:21-mc-00141-CFC
      1:21-mc-00141-CFC
         17-31795 Doc 1238-2
                        Document
                         Document
                              Filed
                                 20-3
                                   1-7
                                     07/31/20
                                        Filed 04/19/21
                                              05/24/21
                                                Entered Page
                                                        07/31/20
                                                             25 of
                                                                 00:24:57
                                                                   35 PageID
                                                                           Desc
                                                                             #: 197
                                                                                1547
                            Exhibit 3 Page 25 of 35



           29.   Bestwall has little or no information on the exposure profile or the other

 characteristics of group settlement claims that distinguish them from each other or from claims

 that the plaintiffs abandoned without payment, or explains why some claims were paid and not

 others.

           30.   The data I described in detail above are needed to quantify Bestwall’s legal

 liability for claims individually litigated but not prepared for trial and claims prepared for trial

 but settled before trial started.

           31.   Although Bestwall has more robust information on claims settled during trial,

 information is still needed to assess the extent of alternative exposures.

           32.   Bestwall has substantial information on claims that proceeded to verdict. But,

 even for these cases, information on alternative exposures is necessary.

           33.   Information on trust claims filings will be essential. By comparing exposure

 allegations in the tort system to allegations in the plaintiffs’ trust claims, I can determine whether

 settlement (and verdict) amounts can be properly extrapolated into the future.

           34.   Further, the information on current claims against Bestwall that I discussed above

 is also necessary for the opposing experts’ settlement approach.

 IV. Bates White’s work to date in this case

           35.   In this section, I provide a summary of the work that Bates White has performed

 since the commencement of Bestwall’s chapter 11 case.

           36.   The principal tasks that Bates White has undertaken are the following:

           a.    Construction of the preliminary Bestwall Analytical Database

           b.    Update of the model to estimate and forecast mesothelioma incidence




                                                   10
Case
 Case
   Case
     1:21-mc-00141-CFC
      1:21-mc-00141-CFC
         17-31795 Doc 1238-2
                        Document
                         Document
                              Filed
                                 20-3
                                   1-7
                                     07/31/20
                                        Filed 04/19/21
                                              05/24/21
                                                Entered Page
                                                        07/31/20
                                                             26 of
                                                                 00:24:57
                                                                   35 PageID
                                                                           Desc
                                                                             #: 198
                                                                                1548
                            Exhibit 3 Page 26 of 35



        c.       Analysis of Bestwall’s claims history and defense costs data for estimation of

                 Bestwall’s legal liability

        37.      Below I provide more detail on each of these tasks. At the direction of counsel, I

 am providing only a high-level overview to protect attorney-client-privileged and work product–

 protected information.

              a. Construction of the preliminary Bestwall Analytical Database

        38.      The Bestwall Analytical Database is and will be the foundation for most of the

 analyses Bates White will perform in this case. In particular, this database will be the foundation

 for my estimate of Bestwall’s legal liability.

        39.      Part of the work that Bates White has performed to date relates to the

 development of an updated analytical database using other sources of information available to us

 (such as the publicly available Garlock Analytical Database, limited data from the Social

 Security Administration, and a copy of the Manville Trust database as of 2002 purchased by

 Bates White, among others).

        40.      Although we have been able to add information to update the existing claims

 database, as described above, other fundamental information is necessary to construct a database

 of reliable information for Bestwall asbestos claims, as described in detail in Sections II and III

 above. None of the other sources of data we have been able to use has information collected

 specifically with respect to Bestwall mesothelioma claims. In the present matter, the work on the

 construction of the preliminary Bestwall Analytical Database has taken approximately 35% of

 Bates White’s fees so far.




                                                  11
Case
 Case
   Case
     1:21-mc-00141-CFC
      1:21-mc-00141-CFC
         17-31795 Doc 1238-2
                        Document
                         Document
                              Filed
                                 20-3
                                   1-7
                                     07/31/20
                                        Filed 04/19/21
                                              05/24/21
                                                Entered Page
                                                        07/31/20
                                                             27 of
                                                                 00:24:57
                                                                   35 PageID
                                                                           Desc
                                                                             #: 199
                                                                                1549
                            Exhibit 3 Page 27 of 35



              b. Update of model to estimate and forecast mesothelioma incidence

        41.      As I explained above, a central element of the estimate of Bestwall’s legal

 liability is a forecast of the number of mesothelioma diagnoses that will arise in the future. For

 this purpose, Bates White has been developing an updated version of an incidence model.

        42.      This task involves a number of components. Those include researching the

 applicable literature and publicly available data and incorporating that research into the model by

 developing complex computer code to model and estimate incidence. This project has

 constituted approximately 30% of Bates White’s fees in this matter so far.

              c. Analysis of Bestwall’s claims history and defense costs data for estimation of
                 Bestwall’s legal liability

        43.      Settlement payments, together with defense costs data, provide useful information

 to assess the extent to which claims are settled for trial risk or to avoid defense costs. Bates

 White has been engaged in a detailed and iterative analysis of the available data. Some of this

 analysis is reflected in Section III above and informs my opinions about the information

 necessary to assess the ACC’s and FCR’s proposed valuation approaches in this matter. In

 addition, this analysis was the basis for providing support to the Debtor and its counsel during

 the mediation proceedings the Court ordered early in 2020. This analysis has constituted

 approximately 25% of Bates White’s fees in this matter so far.




                                                  12
Case
 Case
   Case
     1:21-mc-00141-CFC
      1:21-mc-00141-CFC
         17-31795 Doc 1238-2
                        Document
                         Document
                              Filed
                                 20-3
                                   1-7
                                     07/31/20
                                        Filed 04/19/21
                                              05/24/21
                                                Entered Page
                                                        07/31/20
                                                             28 of
                                                                 00:24:57
                                                                   35 PageID
                                                                           Desc
                                                                             #: 200
                                                                                1550
                            Exhibit 3 Page 28 of 35



               Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the

 foregoing is true and correct.

  Dated: June 19, 2020




                                                    _______________________________
                                                    Charles E. Bates, Ph.D.
                                                    BATES WHITE, LLC
                                                    2001 K Street NW
                                                    North Building, Suite 500
                                                    Washington, DC 20006
                                                    Telephone: (202) 408-6110
                                                    Facsimile: (202) 408-7838




                                               13
Case
 Case
   Case
     1:21-mc-00141-CFC
      1:21-mc-00141-CFC
         17-31795 Doc 1238-2
                        Document
                         Document
                              Filed
                                 20-3
                                   1-7
                                     07/31/20
                                        Filed 04/19/21
                                              05/24/21
                                                Entered Page
                                                        07/31/20
                                                             29 of
                                                                 00:24:57
                                                                   35 PageID
                                                                           Desc
                                                                             #: 201
                                                                                1551
                            Exhibit 3 Page 29 of 35




                                     Exhibit 1

                                  Curriculum Vitae
    Case
     Case
       Case
         1:21-mc-00141-CFC
          1:21-mc-00141-CFC
             17-31795 Doc 1238-2
                            Document
                             Document
                                  Filed
                                     20-3
                                       1-7
                                         07/31/20
                                            Filed 04/19/21
                                                  05/24/21
                                                    Entered Page
                                                            07/31/20
                                                                 30 of
                                                                     00:24:57
                                                                       35 PageID
                                                                               Desc
                                                                                 #: 202
                                                                                    1552
                                Exhibit 3 Page 30 of 35
                                                                                    2001 K Street NW North Building, Suite 500
                                                                                                      Washington, DC 20006
                                                                                                         Main 202. 208. 6110




CHARLES E. BATES, PHD
Chairman

AREA OF EXPERTISE
    Asbestos liabilities and expenditures estimation
    Economic analysis
    Statistical analysis
    Microsimulation modeling
    Econometrics


SUMMARY OF EXPERIENCE
Charles E. Bates has extensive experience in statistics, econometric modeling, and economic analysis. He
specializes in the application of statistics and computer modeling to economic and financial issues. Dr. Bates has
more than 25 years of experience and provides clients with a wide range of litigation and commercial consulting
services, including expert testimony and guidance on economic and statistical issues.

Dr. Bates is a recognized expert in asbestos-related matters. He speaks in national and international forums on
the asbestos litigation environment and estimation issues. Dr. Bates is frequently retained to serve as an expert
on such matters in large litigations and has testified before the US Senate Judiciary Committee and Federal
Bankruptcy Court.


EDUCATION
    Advanced Seminar in Pharmacoeconomics, Harvard School of Public Health
    PhD, Economics, University of Rochester
    MA, Economics, University of Rochester
    BA, Economics and Mathematics (high honors), University of California, San Diego


PROFESSIONAL EXPERIENCE
Prior to founding Bates White, Dr. Bates served as a Vice President of A.T. Kearney. Previously, he was the
Partner in Charge of the Economic Analysis group at KPMG. Dr. Bates began his career on the faculty of Johns
Hopkins University’s Department of Economics, where he taught courses in advanced statistical economic
analysis and trade theory.
    Case
     Case
       Case
         1:21-mc-00141-CFC
          1:21-mc-00141-CFC
             17-31795 Doc 1238-2
                            Document
                             Document
                                  Filed
                                     20-3
                                       1-7
                                         07/31/20
                                            Filed 04/19/21
                                                  05/24/21
                                                    Entered Page
                                                            07/31/20
                                                                 31 of
                                                                     00:24:57
                                                                       35 PageID
                                                                               Desc
                                                                                 #: 203
                                                                                    1553
                                Exhibit 3 Page 31 of 35
                                                                                                   CHARLES E. BATES, PHD
                                                                                                               Page 2 of 6




SELECTED ASBESTOS AND PRODUCT LIABILITY EXPERIENCE
    Retained as an asbestos liability valuation expert on behalf of the debtor in the matter In re DBMP LLC
     pending in the US Bankruptcy Court for the Western District of North Carolina, Charlotte Division.
    Retained as an asbestos liability valuation expert on behalf of the debtor in the matter In re Bestwall LLC
     pending in the US Bankruptcy Court for the Western District of North Carolina, Charlotte Division.
    Retained as an asbestos liability valuation expert on behalf of Truck Insurance Exchange in the matter In re
     Kaiser Gypsum Company, Inc., et al. pending in the US Bankruptcy Court for the Western District of North
     Carolina, Charlotte Division.
    Served as an asbestos liability valuation expert on behalf of Garlock Sealing Technologies in its bankruptcy
     proceedings. Testified before the US Bankruptcy Court for the Western District of North Carolina both in
     preliminary case hearings and at trial.
    Served as an expert in asbestos claims valuation for financial reporting purposes in Erica P. John Fund Inc. et
     al. v. Halliburton Company et al. on behalf of certain Halliburton stockholders regarding Halliburton’s financial
     disclosures of its asbestos liabilities after its acquisition of Dresser in 1998.
    Served as the Individual Claimant Representative on behalf of potential future No Notice Individual Creditors
     as part of the Amending Scheme of Arrangement for OIC Run-Off Limited (formerly the Orion Insurance
     Company plc).
    Authored expert reports and provided testimony in United States Fid. & Guar. Co. v. American Re-Insurance
     Company in asbestos claims valuation, estimation methodology, and asbestos reinsurance billing regarding
     the proper reinsurance bill associated with USF&G’s reinsurance bill of its asbestos-related payments to
     Western MacArthur.
    Served as an asbestos liability valuation expert on behalf of Specialty Products Holding Corp./Bondex
     International in its bankruptcy proceedings.
    Retained as an asbestos liability valuation expert on behalf of the Official Committee of Unsecured Creditors
     of Motors Liquidation Company (f/k/a General Motors Corporation) in its bankruptcy proceedings.
    Authored expert report and provided deposition testimony regarding the value of diacetyl claims on behalf of
     the Official Committee of Equity Security Holders in the Chemtura Corporation bankruptcy proceedings.
    Testified in deposition on behalf of the ASARCO Unsecured Creditors Committee in the ASARCO bankruptcy
     proceedings regarding the valuation of past and future asbestos-related personal injury claims.
    Authored expert report and provided deposition testimony on behalf of the policyholder in the matter of Imo
     Industries, Inc. v. Transamerica Corp.
    Currently retained as an expert by Fortune 500 companies to produce asbestos expenditure estimates for
     annual and quarterly financial statements. Estimations aid clients with Sarbanes-Oxley compliance.
    Currently retained as an expert in asbestos estimation and insurance valuation, for numerous asbestos
     litigation matters, on behalf of insurance companies, corporations, and financial creditors’ committees of
     federal bankruptcy proceedings.
    Testified before the Senate Judiciary Committee on the economic viability of the Trust Fund proposed under
     S.852, the Fairness in Asbestos Injury Resolution (FAIR) Act of 2005. Testimony clarified Bates White's
     independent analysis on the estimate of potential entitlements created by the administrative no-fault trust fund
     that uses medical criteria for claims-filing eligibility.
    Case
     Case
       Case
         1:21-mc-00141-CFC
          1:21-mc-00141-CFC
             17-31795 Doc 1238-2
                            Document
                             Document
                                  Filed
                                     20-3
                                       1-7
                                         07/31/20
                                            Filed 04/19/21
                                                  05/24/21
                                                    Entered Page
                                                            07/31/20
                                                                 32 of
                                                                     00:24:57
                                                                       35 PageID
                                                                               Desc
                                                                                 #: 204
                                                                                    1554
                                Exhibit 3 Page 32 of 35
                                                                                                    CHARLES E. BATES, PHD
                                                                                                                Page 3 of 6




    Testified in deposition on behalf of Liberty Mutual Insurance Company in the Plibrico bankruptcy proceedings
     regarding the valuation of past and future asbestos personal injury claims and exposure criteria in plan
     proponents proposed trust distribution procedures.
    Testified at deposition on behalf of the joint insurers defense committee to address the fraction of
     expenditures associated with the company’s asbestos installation operations in Owens Corning v.
     Birmingham Fire Insurance Company of Pennsylvania.
    Testified in the Babcock & Wilcox bankruptcy confirmation hearing on behalf of the Insurers Joint Defense
     Group to address asbestos liability. Developed claims criteria evaluation framework to assess asbestos
     liability forecasts and trust distribution procedures.
    Testified at deposition on behalf of Sealed Air in the fraudulent conveyance matter regarding the 1998
     acquisition of Cryovac from W.R. Grace. Directed estimation of foreseeable asbestos liability for fraudulent
     conveyance matter to advise the debtor in the bankruptcy of a defendant with over $200 million in annual
     asbestos payments. Developed asbestos liability forecasting model and software. Directed industry research
     and interviewed industry experts.
    Testified at deposition on behalf of Hartford Financial Services Group to address the asbestos liability of
     MacArthur Company and Western MacArthur Company. Estimated asbestos liability in the context of
     bankruptcy proceedings.
    Testified at deposition on behalf of the Center for Claims Resolution in arbitration proceedings of GAF v.
     Center for Claims Resolution.
    Served as testifying expert on behalf of CSX Transportation on the suitability of asbestos claim settlements
     for arbitration proceedings of CSX Transportation, Inc. v. Lloyd’s, London.
    Developed an econometric model of property damage lawsuits for estimating the future liability of a former
     asbestos manufacturer arising from the presence of its asbestos products in buildings.


SELECTED LITIGATION AND CONSULTING EXPERIENCE
    Testified in US Tax Court on behalf of the taxpayers on the statistical basis and accuracy of shrinkage
     accruals in Kroger v. Commissioner.
    Served as consulting expert and performed statistical and quantitative analyses to assess the merits of a
     class action alleging payment of fees to mortgage brokers for referral of federally related mortgage loans.
    Testified in US Tax Court on behalf of the taxpayer analyzing the statistical prediction of bond ratings using
     company financial data in Nestlé Holdings Inc. v. Commissioner.
    Submitted written expert testimony on the statistical and financial analysis of option transactions and an
     analysis of alternative stock option hedges in McMahon, Brafman, and Morgan v. Commissioner.
    Testified in US Tax Court on behalf of the taxpayers of IRS experts on the statistical basis and accuracy of
     shrinkage accruals in Wal-Mart v. Commissioner.
    Served as consulting expert and analyzed the racial composition for a large manufacturing corporation using
     EEO data and employed sophisticated statistical analysis and modeling to determine the validity and strength
     of an employment discrimination claim.
    Testified on behalf of VNC in the arbitration hearing of VNC v. MedPartners.
    Case
     Case
       Case
         1:21-mc-00141-CFC
          1:21-mc-00141-CFC
             17-31795 Doc 1238-2
                            Document
                             Document
                                  Filed
                                     20-3
                                       1-7
                                         07/31/20
                                            Filed 04/19/21
                                                  05/24/21
                                                    Entered Page
                                                            07/31/20
                                                                 33 of
                                                                     00:24:57
                                                                       35 PageID
                                                                               Desc
                                                                                 #: 205
                                                                                    1555
                                Exhibit 3 Page 33 of 35
                                                                                                   CHARLES E. BATES, PHD
                                                                                                               Page 4 of 6




    Provided expert testimony in California Superior Court on the validity of economic comparability adjustments
     for pipeline easement rents in Southern Pacific Transportation Corp. v. Santa Fe Pacific Corp.
    Served as statistical expert and developed detailed statistical analysis of customs trade data for use in
     criminal transfer-pricing litigation.
    Submitted written testimony in US Tax Court on the beneficial life of company credit card in a tax matter for a
     large retailer drawing on the company’s point-of-sale data, credit card data, and customer demographic
     information.
    Developed state-of-the-art models to account for default correlation for underwriting credit insurance; models
     became the standard tools for the country’s largest credit insurance firm.
    Led a team of economists that provided litigation-consulting services in one of the largest US price-fixing
     cases. Case involved the development of state-of-the-art economic models, damages’ analyses, client
     presentations, pretrial discovery, industry research, preparation of evidence and testimony, depositions, and a
     critique of opposing expert analyses and reports.
    For a start-up global telecommunications enterprise, provided consulting services and developed a
     comprehensive computer model to evaluate the firm’s financial plan. Model incorporated marketing, pricing,
     and communications traffic in a single modeling framework to facilitate sensitivity analysis by creditors and to
     evaluate the risk associated with the strategic business plan.
    Served as senior economic advisor on issues of analytical methodology for numerous pharmacoeconometric
     and health outcomes research projects. Provided expertise in the development of decision tools and the
     creative use of modeling applications for pharmacoeconomics and outcomes research.


PUBLICATIONS
    Bates, Charles E., Charles H. Mullin, and Marc C. Scarcella. “The Claiming Game.” Mealey’s Litigation
     Report: Asbestos 25, no. 1 (February 3, 2010).
    Bates, Charles E., Charles H. Mullin, and A. Rachel Marquardt. “The Naming Game.” Mealey’s Litigation
     Report: Asbestos 24, no. 15 (September 2, 2009).
    Bates, Charles E., and Charles H. Mullin. “State of the Asbestos Litigation Environment—October 2008.”
     Mealey’s Litigation Report: Asbestos 23, no. 19 (November 3, 2008).
    Bates, Charles E., and Charles H. Mullin. “Show Me The Money.” Mealey’s Litigation Report: Asbestos 22,
     no. 21 (December 3, 2007).
    Bates, Charles E., and Charles H. Mullin. “The Bankruptcy Wave of 2000—Companies Sunk By An Ocean Of
     Recruited Asbestos Claims.” Mealey’s Litigation Report: Asbestos 21, no. 24 (January 24, 2007).
    Bates, Charles E., and Charles H. Mullin. “Having Your Tort and Eating It Too?” Mealey’s Asbestos
     Bankruptcy Report 6, no. 4 (November 2006).
    Bates, Charles E., and Halbert White. “Determination of Estimator with Minimum Asymptotic Covariance
     Matrices.” Econometric Theory 9 (1993).
    Bates, Charles E., and Halbert White. “Efficient Instrumental Variables Estimation of Systems of Implicit
     Heterogeneous Nonlinear Dynamic Models with Nonspherical Errors.” In International Symposia in Economic
     Theory and Econometrics, vol. 3, edited by W.A. Barnett, E.R. Berndt and H. White. New York: Cambridge
     University Press, 1988.
    Case
     Case
       Case
         1:21-mc-00141-CFC
          1:21-mc-00141-CFC
             17-31795 Doc 1238-2
                            Document
                             Document
                                  Filed
                                     20-3
                                       1-7
                                         07/31/20
                                            Filed 04/19/21
                                                  05/24/21
                                                    Entered Page
                                                            07/31/20
                                                                 34 of
                                                                     00:24:57
                                                                       35 PageID
                                                                               Desc
                                                                                 #: 206
                                                                                    1556
                                Exhibit 3 Page 34 of 35
                                                                                                 CHARLES E. BATES, PHD
                                                                                                             Page 5 of 6




    Bates, Charles E. “Instrumental Variables.” In The New Palgrave: A Dictionary of Economics, edited by John
     Eatwell, Murray Milgate, and Peter Newman. London: Macmillan, 1987.
    Bates, Charles E., and Halbert White. “An Asymptotic Theory of Consistent Estimation for Parametric
     Models.” Econometric Theory 1 (1985).


SELECTED SPEAKING ENGAGEMENTS
    “The Top Emerging Trends in 2015 Asbestos Litigation.” Perrin Conferences Cutting-Edge Issues in Asbestos
     Litigation Conference, March 15–17, 2015.
    “Asbestos Bankruptcy: A Discussion of the Top Trends in Today’s Chapter 11 Cases.” Perrin Conferences
     Asbestos Litigation Conference: A National Overview & Outlook, Sept. 8–10, 2014.
    “An Asbestos Defendant's Legal Liability—The Experience in Garlock's Bankruptcy Asbestos Estimation
     Trial.” Bates White webinar, July 29, 2014.
    “Concussion Suits against the NFL, NCAA, and Uniform Equipment Manufacturers.” Perrin Conferences’
     Legal Webinar Series, May 24, 2012.
    “An Update on US Mass Tort Claims.” Perrin Conferences’ Emerging Risks on Dual Frontiers: Perspectives
     on Potential Liabilities in the New Decade, April 12–13, 2012, London, United Kingdom.
    “The Next Chapter of Asbestos Bankruptcy: New Filings, Confirmations, & Estimations.” Perrin Conferences’
     Asbestos Litigation Conference: A National Overview & Outlook, September 13–15, 2010, San Francisco, CA.
    “Trust Online: The Impact of Asbestos Bankruptcies on the Tort System.” Perrin Conferences’ Asbestos
     Bankruptcy Conference: Featuring a Judicial Roundtable on Asbestos Compensation, June 21, 2010,
     Chicago, IL.
    “Current Litigation Trends that are Impacting Asbestos Plaintiffs, Defendants, & Insurers.” Perrin Conferences’
     Asbestos Litigation Mega Conference, September 14–16, 2009, San Francisco, CA.
    “Verdicts, Settlements, and the Future of Values: Where Are We Heading? A Roundtable Discussion.” HB
     Litigation Conferences’ Emerging Trends in Asbestos Litigation, March 9–11, 2009, Los Angeles, CA.
    “Role of Bankruptcy Trusts in Civil Asbestos.” Mealey’s Emerging Trends in Asbestos Litigation
     Conference, March 3–5, 2008, Los Angeles, CA.
    “The Intersection between Traditional Litigation & the New Bankruptcy Trusts.” Mealey’s Asbestos Bankruptcy
     Conference, June 7–8, 2007, Chicago, IL.
    ABA’s Insurance Coverage Litigation Committee Conference, March 1–4, 2007, Tucson, AZ.
    Mealey’s Asbestos Conference: The New Face of Asbestos Litigation, February 8–9, 2007, Washington, DC.
    Mealey’s Asbestos Bankruptcy Conference, December 4–5, 2006, Philadelphia, PA.
    “Seeking Solutions to European Asbestos Claiming: Will it be FAIR?” Keynote address, Mealey’s International
     Asbestos Conference, November 1–2, 2006, London, United Kingdom.
    Mealey’s Asbestos Bankruptcy Conference, June 9, 2006, Chicago, IL.
    Harris Martin Publishing Asbestos Litigation Conference, March 2, 2006, Washington, DC.
    Mealey’s Wall Street Forum: Asbestos Conference, February 8, 2006, New York, NY.
    Mealey’s Asbestos Legislation Teleconference, February 7, 2006.
    Case
     Case
       Case
         1:21-mc-00141-CFC
          1:21-mc-00141-CFC
             17-31795 Doc 1238-2
                            Document
                             Document
                                  Filed
                                     20-3
                                       1-7
                                         07/31/20
                                            Filed 04/19/21
                                                  05/24/21
                                                    Entered Page
                                                            07/31/20
                                                                 35 of
                                                                     00:24:57
                                                                       35 PageID
                                                                               Desc
                                                                                 #: 207
                                                                                    1557
                                Exhibit 3 Page 35 of 35
                                                                           CHARLES E. BATES, PHD
                                                                                       Page 6 of 6




PROFESSIONAL ASSOCIATIONS
    National Association of Business Economists
    American Economic Association
    Econometric Society
